          Case 3:20-cv-00577-JFS Document 24 Filed 08/31/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

MARTHA JEAN MAY,

              Plaintiff,                 CIVIL ACTION NO. 3:20-cv-00557

              v.                          (SAPORITO, M.J.)

KILOLO KIJAKAZI, Acting
Commissioner of Social Security 1,

              Defendant.

                                   ORDER

      AND NOW, this 31st day of August, 2021, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.      The Clerk of Court shall enter final judgment VACATING

the decision of the Commissioner of Social Security;

     2.      This case is REMANDED to the Commissioner for further

proceedings consistent with the Memorandum filed of even date

herewith; and




1 Kilolo Kijakazi became the Acting Commissioner of Social Security n
July 9, 2021. She has been automatically substituted in place of the
original defendant, Andrew Saul. See Fed. R. Civ. P. 25(d); see also 42
U.S.C. §405(g) (action survives regardless of any change in the person
occupying the office of Commissioner of Social Security). The caption in
this case is amended to reflect this change.
          Case 3:20-cv-00577-JFS Document 24 Filed 08/31/21 Page 2 of 2




     2.      The Clerk of Court shall CLOSE this case.


                                           s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge
Dated: August 31, 2021




                                       2
